[Cite as State ex rel. Compton v. Sutula, 2012-Ohio-1209.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97808




                            STATE OF OHIO, EX REL.,
                               JOHN COMPTON
                                                                   RELATOR

                                                      vs.

                              JUDGE JOHN D. SUTULA
                                                                   RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                         Writ of Mandamus
                                   Motion Nos. 451937 and 452367
                                         Order No. 452794


        RELEASED DATE: March 21, 2012
FOR RELATOR

John Compton
35864 Chestnut Ridge
N. Ridgeville, OH 44039

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
The Justice Center
1200 Ontario Street, 9th Fl.
Cleveland, OH 44113
PATRICIA ANN BLACKMON, A.J.:

      {¶1} John Compton has filed a complaint for a writ of mandamus. Compton

seeks an order from this court, which requires Judge John Sutula to render a ruling

with regard to the following motions as filed in the underlying action of State v.

Compton, Cuyahoga Cty. Court of Common Pleas Case No. CR-451212: (1)

motion for order to comply with plea bargain, filed on August 4, 2011; (2) motion

requesting the trial court to revisit a previously filed motion to dismiss under R.C.

2945.71, filed on August 16, 2010; and (3) a motion for findings of fact and

conclusions of law with regard to jurisdiction, filed on October 4, 2011. Judge

Sutula has filed a motion for summary judgment, which we grant for the following

reasons.

      {¶2} Compton’s request for a writ of mandamus is moot. Attached to the

motion for summary judgment are copies of journal entries, as journalized on

January 31, 2012, and February 1, 2012, which demonstrate that rulings have been

rendered with regard to the motion for the court to revisit the previously filed motion

to dismiss, the motion for order to comply with plea bargain agreement, and the

motion for findings of fact and conclusions of law. There remains no motions

pending before Judge Sutula, as filed by Compton in CR-451212. State ex rel.
Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278, 658

N.E.2d 723 (1996); State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163

(1983).

      {¶3} Accordingly, we grant Judge Sutula’s motion for summary judgment.

Costs to Compton. It is further ordered that the Clerk of the Eighth District Court of

Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).

      Writ denied.




PATRICIA ANN BLACKMON, ADMINISTRATIVE JUDGE

LARRY A. JONES, SR., J., and
EILEEN A. GALLAGHER, J., CONCUR